Title: To James Madison from William C. C. Claiborne (Abstract), 21 April 1805
From: Claiborne, William C. C.
To: Madison, James


21 April 1805, New Orleans. “I was this Morning visited by the Marquis of Casa-Calvo: We conversed freely on various topic’s; ‘He lamented the part which Spain had been compel’d to take in the War; but he complain’d much of the Conduct of the English in attacking the Spanish Frigates, the treachery and cruelty of which, had excited throughout Spain a general spirit of indignation and resentment. He stated, that there was not that disunion in the Spanish Cabinet, which the News papers had represented; the Prince of Peace was high in the confidence of his King, and had the management of the War; that Portugal would be compel’ed to declare against England, and a Spanish Army would take post within her Territory:’ I understood from the Marquis, that he had received recent dispatches from his Court; he mentioned ‘that Spain had in Commission Sixty Sale of the Line, and the French and Dutch Seventy; that the War would be conducted on the part of the Allied powers with great energy.’ When Speaking of the pending negociation between the United States and Spain, the Marquis expressed his surprize at the desire of the American Government to extend our Limits & introduced the old hackneyed argument that a Republican form of Government could not long exist over extensive Territories; He however seemed to think ‘that the issue of the Mission would be favorable to the wishes of the President.’ There is no doubt but the great object of the Spanish Cabinet will be to limit the possessions of the United States Westwardly by the Mississippi; and to attain which East and West Florida and other considerations would cheerfully be offer’ed. I form this opinion from various conversations with the Marquis, Governor Folch and other Spanish Officers. Indeed many persons here yet believe that the Country West of the Mississippi will be receded to Spain; the Marquis in his private conversations encourages such opinions; and until the issue of Mr. Monroe’s Mission is known, the Louisianians will not consider their political destiny as fixed.
“I have always told you that the foreign Agents here saw with pleasure, and secretly countenanced the discontents of the People, and I am persuaded, they have been mentioned to the Court of Spain, as evidences of the favorable impressions which the former Masters of Louisiana had left behind them. Fearing that these discontents would tend to encourage Spain in her pretensions to West-Florida, to lessen the Interest which France might otherwise take in effecting an accommodation, and thus embarrass our administration, I saw with regret and Surprize the unnatural part which three or four apostate Americans (of Talents) were acting here. But there are Men Sir, whose Hearts are So organized, that no consideration, not even the Interest of their Country, could induce them to forego’ the pleasure of gratifying their personal resentments; and there are others, in whose Breasts, a Spirit of avarice and Self aggrandizement has acquired such an ascendency, as to have stifled every honest emotion. But it is unnecessary to enlarge further upon this Head; in every community there are degenerate characters, and it affords me consolation to assure you, that the great body of the Americans here, are useful, worthy members of Society, and faithful to the Interests of their country. I can add with like Sincerity, that the Louisianians generally speaking, are a virtuous Amiable people, and will in a short time, become zealous Supporters of the American Union.”
